t c summary opinion united_states tax_court dora margaret benson petitioner v commissioner of internal revenue respondent docket no 14010-11s filed date dora margaret benson pro_se sara jo barkley and robert a vara for respondent summary opinion swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the issues for determination are whether petitioner’s activities were engaged in with a profit objective under sec_183 whether petitioner adequately substantiated her claimed business_expense deductions and whether imposition of the accuracy-related_penalty under sec_6662 is appropriate background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in colorado before petitioner who is a mother worked as a nurse in date petitioner won a dollar_figure million lottery jackpot instead of receiving dollar_figure million in installments over years petitioner opted to receive a lump-sum payment of dollar_figure million after taxes petitioner received dollar_figure million a month after winning the lottery petitioner retired from her job as a nurse later in petitioner purchased a building for dollar_figure pincite columbine street in denver colorado memorial building one purpose for petitioner’s purchase of the memorial building was to use it in a manner that would honor her deceased mother the memorial building had eight rooms plus a kitchen a reception room and a bathroom petitioner converted one of the rooms into a christian reading and prayer room petitioner allowed her brother to use one room to play computer games petitioner converted another room into an office for use by others petitioner used another room to provide reflexology treatments to members of the local community the last four rooms were used as a small conference room a powder room a laundry and petitioner’s office in petitioner took a class to become a mortgage loan broker and began offering mortgage loan services and reflexology treatments in two of the rooms in the memorial building petitioner however never brokered a single mortgage and only on occasion did she charge individuals for reflexology treatments she provided from through petitioner allowed individuals from the community to use several of the offices in the memorial building without charge from through petitioner’s receipts from reflexology services she provided did not exceed dollar_figure annually in petitioner incorporated benson exposition inc as a colorado subchapter_s_corporation benson exposition in an apparent attempt to bring some organization and management to her activities petitioner however had no meaningful business experience and was completely naive about business practices and taxes petitioner and benson exposition did not maintain books_and_records did not have a business plan and failed to use a business adviser no federal_income_tax return_information or otherwise has ever been filed on behalf of benson exposition for through any income and expenses of benson exposition were reported on schedules c profit or loss from business filed with petitioner’s individual federal_income_tax returns on schedule c of her federal_income_tax return petitioner reported zero income but expenses of dollar_figure relating to her activities in the memorial building and to benson exposition including her reflexology and mortgage loan activities in this court issued an opinion regarding federal_income_tax issues relating to petitioner for and similar to those involved herein we determined that petitioner did not conduct her activities in the memorial building with a profit objective and we disallowed deductions for all of the business- related expenses petitioner claimed see benson v commissioner t c summary opinion respondent did not determine a penalty against petitioner with regard to her liabilities for and in late petitioner ceased all of her activities relating to reflexology and mortgage loans in date petitioner sold the memorial building for approximately dollar_figure and dissolved benson exposition on audit for respondent disallowed deductions for all of the business_expenses petitioner claimed relating to her activities in the memorial building and to benson exposition for lack of a profit objective and for lack of substantiation discussion in general the commissioner’s determination in a notice_of_deficiency is presumed correct rule a welch v helvering 219_us_111 petitioner does not contend that the burden_of_proof should shift to respondent see sec_7491 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during a taxable_year in carrying_on_a_trade_or_business in the case of an activity_not_engaged_in_for_profit sec_183 generally limits allowable deductions attributable to an activity to the extent of gross_income generated by the activity sec_183 to be treated as engaged in a trade_or_business under sec_162 a taxpayer must have had an actual and honest profit objective 28_f3d_1024 10th cir aff’g 99_tc_132 helmick v commissioner tcmemo_2009_220 the expectation of profit need not be reasonable however the taxpayer must have entered into the activity or continued it with the objective of making a profit helmick v commisioner tcmemo_2009_220 sec_1_183-2 income_tax regs provides a nonexhaustive list of factors to be considered in determining whether an activity is engaged in for profit no single factor is dispositive rather the facts and circumstances of the case control see 94_tc_41 see also 544_f3d_900 8th cir aff’g tcmemo_2007_309 the factors include but are not limited to the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the taxpayer’s history of income or losses with respect to the activity and the amount of occasional profits earned aside from incorporation of benson exposition in petitioner failed to do anything that indicates a profit objective with regard to the memorial building and benson exposition petitioner and benson exposition failed to maintain books_and_records and had no business plan petitioner sought no advice for the conduct of her activities the record is devoid of evidence that would suggest petitioner intended to make a profit from her activities in the memorial building and from benson exposition in petitioner received zero income and apparently provided no services but claimed significant business-related expenses we sustain respondent’s determination that petitioner did not conduct her activities in the memorial building or operate benson exposition with a profit objective in petitioner is not allowed the claimed business_expense deductions on the basis of the above holding we need not address the substantiation issue regarding petitioner’s claimed business_expense deductions sec_6662 accuracy-related_penalty sec_6662 and b and imposes a penalty equal to of the part of an underpayment attributable to i negligence or disregard of rules or regulations or ii a substantial_understatement_of_income_tax for purposes of sec_6662 negligence constitutes a failure to make a reasonable attempt to comply with the internal_revenue_code sec_6662 sec_6664 provides a defense to an accuracy-related_penalty where a taxpayer acts with reasonable_cause and in good_faith reasonable_cause and good_faith are ascertained on a case-by-case basis taking into account all of the facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may establish reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in the light of the experience knowledge and education of the taxpayer id petitioner was well intentioned and was trying to serve her community in spite of the disallowance in her prior case and our disallowance herein of her claimed business_expense deductions on the basis of petitioner’s testimony at trial we do not believe she had any intent to underpay her federal_income_tax liability petitioner’s lack of business acumen and her obvious good_faith provide a reasonable_cause and good_faith defense to the determined accuracy-related_penalty petitioner is not liable for the accuracy-related_penalty to reflect the foregoing decision will be entered for respondent as to the deficiency in tax and for petitioner as to the accuracy- related penalty under sec_6662
